DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7, 9-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US Pub No. 2014/0207535) and Kwak (US Pat No. 9,947,147).
Regarding claim 1, 15, and 16, Stefan teaches a communication terminal comprising:
a candidate presenting unit that presents candidates of a remote driving apparatus user who is to remotely drive a vehicle (See abstract, [0044]-[0045], [0050], and [0060] which teaches an operator selector module, selection of the remote operator by the vehicle driver, and a display to enable the driver to select a remote operator.);
a request information sending unit that sends, to a communication terminal of the remote driving apparatus user selected from the candidates, request information indicating a request 
a response receiving unit that receives, from the communication terminal of the remote driving apparatus user, an acknowledgement of the request information (See [0078]); and 
a generation requesting unit that sends second user identification information identifying the remote driving apparatus user to a server (See [0080]); and requests the server to generate key data for enabling a remote driving apparatus corresponding to the second user identification information to remotely drive the vehicle corresponding to the first user identification information (See [0012]).
Stefan does not explicitly teach identifying the driver of the vehicle.
Kwak teaches a server for authenticating the driver and remote operator, and enabling the driver and remote operator to drive the vehicle (abstract, Col. 1, lines 45-49, Col. 12, lines 27-35, Col. 16, lines 59-65)
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Stefan’s system to include Kwak’s teaching  “to improve and preserve robustness and non-overlapping uniqueness of electronically-generated commercial vehicle driver log data among a plurality of drivers who time-share a vehicle” (Abstract). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Stefan teaches an attribute information sending unit that sends attribute information about the user of the vehicle to the server; and a user information receiving unit that receives, from the server, information about remote driving apparatus users having attribute information corresponding to the attribute information about the user of the vehicle, wherein the candidate presenting unit presents the candidates based on information about the remote driving apparatus users received by the user information receiving unit (See [0024], [0060], and [0077]).
Regarding claim 3, Stefan teaches the attribute information sending unit sends a driving style of the user of the vehicle to the server, and the user information receiving unit receives, from the server, information about remote driving apparatus users including driving styles matching the driving style of the user of the vehicle (See [0024], [0060], and [0077]).
Regarding claim 8, Stefan teaches a vehicle information sending unit that sends, to the server, vehicle information which is information about the vehicle; and a user information receiving unit that receives, from the server, information about remote driving apparatus users corresponding to the vehicle information, wherein the candidate presenting unit presents the candidates based on the information about the remote driving apparatus users received by the user information receiving unit (See [0049] and [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683